Exhibit 10.6.4

 

WAIVER AGREEMENT AND FOURTH AMENDMENT

TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS WAIVER AGREEMENT AND FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (the “Fourth Amendment”) is entered into as of April 23, 2008 by and
among MONACO COACH CORPORATION, a Delaware corporation, SIGNATURE MOTORCOACH
RESORTS, INC., a Delaware corporation formerly known as MCC Acquisition
Corporation, OUTDOOR RESORTS OF LAS VEGAS, INC., a Nevada corporation, OUTDOOR
RESORTS MOTORCOACH COUNTRY CLUB, INC., a California corporation, NAPLES
MOTORCOACH RESORT, INC., a Florida corporation formerly known as Outdoor Resorts
of Naples, Inc. (“Naples Resorts”), R-VISION HOLDINGS LLC, a Delaware limited
liability company, R-VISION, INC., an Indiana corporation, R-VISION MOTORIZED
LLC, an Indiana limited liability company, BISON MANUFACTURING, LLC, an Indiana
limited liability company, ROADMASTER LLC, an Indiana limited liability company,
LA QUINTA MOTORCOACH RESORT, INC., a California corporation, PORT OF THE ISLES
MOTORCOACH RESORT, INC., a Florida corporation, and SIGNATURE RESORTS OF
MICHIGAN, INC., a Michigan corporation (“Signature Michigan”) (each of the
foregoing parties individually referred to as “Borrower” and all collectively
referred to as “Borrowers”), each of the Lenders and U.S. BANK NATIONAL
ASSOCIATION, as the Administrative Lender.

 

WHEREAS, Borrowers (other than Signature Michigan, which is joining as a
Borrower in this Fourth Amendment), Lenders and Administrative Lender are
parties to that certain Third Amended and Restated Credit Agreement dated
November 18, 2005 (as previously amended, the “Credit Agreement”);

 

WHEREAS Signature Michigan is joining in the Credit Agreement as a Borrower;

 

WHEREAS, the parties desire to address Borrowers’ failure to comply with the
requirements of Sections 10.1 and 10.3 of the Credit Agreement as of Parent’s
first fiscal quarter of 2008 (collectively, the “Existing Defaults”); and

 

WHEREAS, the parties desire to waive the Existing Defaults and to amend the
Credit Agreement in the manner set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrowers, Lenders and Administrative Lender hereby
agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      Definitions.    All capitalized terms
used but not defined herein shall have the meaning attributed to them in the
Credit Agreement.

 

2.                                      Borrowers’ Acknowledgments.    Each
Borrower hereby acknowledges and agrees as follows:  (a) it is obligated to
Lenders pursuant to the Loan Documents; (b) the Loan Documents are legal, valid
and binding obligations of Borrower enforceable in accordance with their terms;
and (c) it has no defense, offset, claim or counterclaim with respect to any of
the Loan Documents or its obligations thereunder.

 

3.                                      Waiver.    The Existing Defaults are
hereby waived.  This Fourth Amendment is not intended to be and is not a waiver
by any Lender of any Default other than the Existing Defaults.  Lenders’
willingness to grant the waiver set forth above shall not be construed as a
willingness by any Lender to grant any subsequent waiver of any of Borrowers’
obligations to any Lender.  All of the provisions of the Credit Agreement and
other Loan Documents, as modified hereby, shall remain in full force and effect.

 

4.                                      Section 1.1 of the Credit Agreement. 
  Section 1.1 of the Credit Agreement is amended to revise the definition of
“Borrowing Base” in its entirety to read as follows:

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
following amount:

 

(a)                                  85% of the outstanding Eligible Accounts;

 

(b)                                 plus 50% of Eligible Inventory consisting of
raw materials, valued at the lower of cost (determined on a “first in, first
out” basis) or market value;

 

(c)                                  plus the lesser of $50,000,000 or 90% of
Eligible Inventory consisting of finished goods, valued at the lower of cost
(determined on a “first in, first out” basis) or market value;

 

(d)                                 less the outstanding balance of all accounts
payable with respect to chassis which are secured in whole or in part; and

 

(e)                                  less the outstanding balance of the Term
Loans.

 

5.                                      Section 8.3 of the Credit Agreement. 
Items (vi) and (vii) of Section 8.3 of the Credit Agreement are replaced with
the following items (vi) – (viii):

 

(vi)                              as soon as available but not later than 30
days after and as of the end of each fiscal month of Parent, a consolidated
balance sheet of Parent and the Subsidiaries as of the end of such fiscal month
and consolidated statement of earnings and cash flow of Parent and the
Subsidiaries for such fiscal month and for fiscal year-to-date, together with a
comparison of Parent’s financial condition for such fiscal month and
year-to-date with the corresponding fiscal month and year-to-date in Parent’s
immediately preceding fiscal year;

 

2

--------------------------------------------------------------------------------


 

(vii)                           a Borrowing Base Certificate not later than 30
days after and as of the end of each fiscal month of Parent; and

 

(viii)                        from time to time such other information as
Administrative Lender may reasonably request.

 

6.                                      Schedule II.    Schedule II to the
Credit Agreement is replaced with the Schedule II attached hereto.

 

7.                                      Joinder of Signature Resorts of
Michigan, Inc.    For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Signature Resorts of
Michigan, Inc. hereby becomes a party to the Credit Agreement (as amended
hereby) as a Borrower with the same force and effect as if it had been an
original signatory to the Credit Agreement, including, without limitation,
granting a security interest pursuant to Section 5.1 of the Credit Agreement in
all of its rights in the Collateral.

 

8.                                      Monthly Projections.    On or before
May 9, 2008, Borrowers’ Agent shall furnish to Administrative Lender detailed
projections setting forth Parent’s projected consolidated income and cash flow
on a monthly basis for the 12 fiscal months beginning with the fourth fiscal
month of Parent’s 2008 fiscal year and Parent’s projected consolidated balance
sheet as of the end of each such fiscal month, together with a certificate of
Parent’s principal financial officer setting forth the assumptions on which such
projections are based.

 

9.                                      Q1 2007 and 2008 Financial
Statements.    On or before May 9, 2008, Borrower’s Agent shall furnish to
Administrative Lender a consolidated balance sheet of Parent and the
Subsidiaries as of the end of each fiscal month in Parent’s first fiscal quarter
of 2008 and consolidated statement of earnings and cash flow of Parent and the
Subsidiaries for each such fiscal month and for fiscal year-to-date as of the
end of each such fiscal month, together with a comparison of Parent’s financial
condition for each such fiscal month and year-to-date with the corresponding
fiscal month and year-to-date in Parent’s 2007 fiscal year

 

10.                               Borrowers’ Representations and Warranties.   
Each Borrower hereby represents and warrants to Lenders that:

 

10.1                           Borrower has all requisite corporate or limited
liability company power and authority to execute, deliver and carry out this
Fourth Amendment.  Borrower has taken all corporate or limited liability company
action necessary to authorize the execution, delivery and performance of this
Fourth Amendment and has duly executed and delivered this Fourth Amendment. 
This Fourth Amendment constitutes the valid and legally binding obligation of
Borrower enforceable against it in accordance with its terms.

 

10.2                           Upon the waiver of the Existing Defaults, no
Default will exist or will be continuing under the Loan Documents.

 

3

--------------------------------------------------------------------------------


 

10.3                           No oral or written statement by any Lender, other
than within this Fourth Amendment, or of any of its affiliates, officers or
representatives shall constitute a representation, covenant, warranty or
agreement on the part of any Lender to restructure in any way any of the
Obligations, to waive any breach or Default or to forbear from exercising any
remedies.  The practices and methods of dealing between Lenders (or any of them)
and Borrower in connection with this Fourth Amendment shall not constitute
evidence or create any expectation or reliance on the part of Borrower
applicable to any future transaction or accommodation by Lenders (or any of
them).

 

11.                               GENERAL RELEASE.    IN CONSIDERATION OF THE
BENEFITS PROVIDED TO EACH BORROWER UNDER THE TERMS AND PROVISIONS HEREOF, EACH
BORROWER HEREBY AGREES AS FOLLOWS (“GENERAL RELEASE”):

 

(A)                              EACH BORROWER, FOR ITSELF AND ON BEHALF OF ITS
RESPECTIVE SUCCESSORS AND ASSIGNS, DOES HEREBY RELEASE, ACQUIT AND FOREVER
DISCHARGE LENDERS, ALL OF LENDERS’ PREDECESSORS IN INTEREST, AND ALL OF LENDERS’
PAST AND PRESENT OFFICERS, DIRECTORS, ATTORNEYS, AFFILIATES, EMPLOYEES AND
AGENTS, OF AND FROM ANY AND ALL CLAIMS, DEMANDS, OBLIGATIONS, LIABILITIES,
INDEBTEDNESS, BREACHES OF CONTRACT, BREACHES OF DUTY OR OF ANY RELATIONSHIP,
ACTS, OMISSIONS, MISFEASANCE, MALFEASANCE, CAUSES OF ACTION, DEFENSES, OFFSETS,
DEBTS, SUMS OF MONEY, ACCOUNTS, COMPENSATION, CONTRACTS, CONTROVERSIES,
PROMISES, DAMAGES, COSTS, LOSSES AND EXPENSES, OF EVERY TYPE, KIND, NATURE,
DESCRIPTION OR CHARACTER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
LIQUIDATED OR UNLIQUIDATED, EACH AS THOUGH FULLY SET FORTH HEREIN AT LENGTH
(EACH, A “RELEASED CLAIM” AND COLLECTIVELY, THE “RELEASED CLAIMS”), THAT
BORROWER NOW HAS OR MAY ACQUIRE AS OF APRIL 23, 2008 (THE “RELEASE DATE”),
INCLUDING WITHOUT LIMITATION, THOSE RELEASED CLAIMS IN ANY WAY ARISING OUT OF,
CONNECTED WITH OR RELATED TO ANY AND ALL PRIOR CREDIT ACCOMMODATIONS, IF ANY,
PROVIDED BY ANY LENDER, OR ANY OF LENDERS’ PREDECESSORS IN INTEREST, TO
BORROWER, AND ANY AGREEMENTS, NOTES OR DOCUMENTS OF ANY KIND RELATED THERETO OR
THE TRANSACTIONS CONTEMPLATED THEREBY OR HEREBY, OR ANY OTHER AGREEMENT OR
DOCUMENT REFERRED TO HEREIN OR THEREIN.

 

(B)                                EACH BORROWER HEREBY ACKNOWLEDGES, REPRESENTS
AND WARRANTS TO LENDERS THAT:  (i) IT AGREES TO ASSUME THE RISK OF ANY AND ALL
UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES AND RELEASED CLAIMS WHICH ARE
RELEASED BY THE PROVISIONS OF THIS GENERAL RELEASE IN FAVOR OF LENDERS, AND EACH
BORROWER HEREBY WAIVES AND RELEASES ALL RIGHTS AND BENEFITS WHICH IT MIGHT
OTHERWISE HAVE UNDER ANY LAW WITH REGARD TO THE RELEASE OF SUCH

 

4

--------------------------------------------------------------------------------


 

UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES AND RELEASED CLAIMS; (ii) IT
HAS HAD AN OPPORTUNITY TO OBTAIN A LAWYER’S ADVICE CONCERNING THE LEGAL
CONSEQUENCES OF EACH OF THE PROVISIONS OF THIS GENERAL RELEASE; (iii) NONE OF
THE PROVISIONS OF THIS GENERAL RELEASE SHALL BE CONSTRUED AS OR CONSTITUTE AN
ADMISSION OF ANY LIABILITY ON THE PART OF ANY LENDER OR OTHER PERSON RELEASED
HEREBY; (iv) THE PROVISIONS OF THIS GENERAL RELEASE SHALL CONSTITUTE AN ABSOLUTE
BAR TO ANY RELEASED CLAIM OF ANY KIND, WHETHER ANY SUCH RELEASED CLAIM IS BASED
ON CONTRACT, TORT, WARRANTY, MISTAKE OR ANY OTHER THEORY, WHETHER LEGAL,
STATUTORY OR EQUITABLE; AND (v) ANY ATTEMPT TO ASSERT A RELEASED CLAIM BARRED BY
THE PROVISIONS OF THIS GENERAL RELEASE SHALL SUBJECT BORROWER TO THE PROVISIONS
OF APPLICABLE LAW SETTING FORTH THE REMEDIES FOR THE BRINGING OF GROUNDLESS,
FRIVOLOUS OR BASELESS CLAIMS OR CAUSES OF ACTION.

 

12.                               Fee.    Upon execution of this Fourth
Amendment, Borrower shall pay to Administrative Agent, for the ratable benefit
of Lenders, a fee of $198,214.28.

 

13.                               Effective Date.    Upon payment of the fee set
forth above, this Fourth Amendment shall be effective as of the date first
written above.

 

14.                               Ratification.  Except as otherwise provided in
this Fourth Amendment, all of the provisions of the Credit Agreement are
ratified and confirmed and shall remain in full force and effect.

 

15.                               One Agreement.  The Credit Agreement, as
modified by the provisions of this Fourth Amendment, shall be construed as one
agreement.

 

16.                               Miscellaneous.

 

16.1                           This Fourth Amendment may be executed in any
number of counterparts, each of which when executed and delivered shall be
deemed to be an original, and all of which when taken together shall constitute
one and the same agreement.  Delivery of an executed signature page of this
Fourth Amendment by fax or in PDF format by email shall be effective as delivery
of a manually executed counterpart hereof.

 

16.2                           EACH OF BORROWERS, ADMINISTRATIVE LENDER AND
LENDERS HEREBY:  (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF OREGON AND THE FEDERAL COURTS OF THE UNITED STATES FOR THE DISTRICT OF
OREGON FOR THE PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THIS FOURTH AMENDMENT;
(B) AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH

 

5

--------------------------------------------------------------------------------


 

COURTS; (C) IRREVOCABLY WAIVES (TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW)
ANY OBJECTION WHICH IT NOW OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY OF THE FOREGOING COURTS, AND ANY
OBJECTION ON THE GROUND THAT ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM; AND (D) AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PERMITTED BY LAW.

 

16.3                           EACH OF BORROWERS, ADMINISTRATIVE LENDER AND
LENDERS, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR
OTHER LITIGATION IN ANY WAY ARISING OUT OF OR RELATING TO THIS FOURTH AMENDMENT,
ANY OTHER OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS OR EVENTS REFERENCED
HEREIN OR THEREIN OR CONTEMPLATED HEREBY OR THEREBY, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE LOAN
DOCUMENTS.  A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY
COURT.

 

16.4                           This Fourth Amendment shall be governed by and
construed in accordance with the laws of the State of Oregon, without regard to
the conflicts of laws provisions thereof.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY ANY LENDER
OR ADMINISTRATIVE LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
SUCH LENDER OR ADMINISTRATIVE LENDER TO BE ENFORCEABLE.

 

[INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers, Lenders and Administrative Lender have executed
this Waiver Agreement and Fourth Amendment as of the date first above written.

 

MONACO COACH CORPORATION

 

SIGNATURE MOTORCOACH RESORTS,
INC.

 

 

 

 

 

 

By:

 /s/: P. Martin Daley

 

By:

 /s/: John Nepute

Title: VP/CFO/Treasurer

 

Title: VP/Treasurer

 

 

 

OUTDOOR RESORTS MOTORCOACH
COUNTRY CLUB, INC.

 

OUTDOOR RESORTS OF LAS VEGAS,
INC.

 

 

 

 

 

 

By:

 /s/: P. Martin Daley

 

By:

 /s/: P. Martin Daley

Title: VP/CFO/Treasurer and Director

 

Title: VP/CFO/Treasurer and Director

 

 

 

NAPLES MOTORCOACH RESORT, INC.

 

R-VISION HOLDINGS LLC

 

 

 

 

 

 

By:

 /s/: P. Martin Daley

 

By:

 /s/: P. Martin Daley

Title: VP/CFO/Treasurer and Director

 

Title: VP/Treasurer

 

 

 

R-VISION, INC.

 

R-VISION MOTORIZED LLC

 

 

By: R-Vision Holdings LLC, its manager

 

 

 

By:

 /s/: P. Martin Daley

 

By:

 /s/: P. Martin Daley

Title: VP/Treasurer

 

Title: VP/Treasurer

 

 

 

BISON MANUFACTURING, LLC

 

ROADMASTER LLC

By: R-Vision Holdings LLC, its manager

 

By: R-Vision Holdings LLC, its manager

 

 

 

By:

 /s/: P. Martin Daley

 

By:

 /s/: P. Martin Daley

Title: VP/Treasurer

 

Title: VP/Treasurer

 

7

--------------------------------------------------------------------------------


 

LA QUINTA MOTORCOACH RESORT,
INC.

 

PORT OF THE ISLES MOTORCOACH
RESORT, INC.

 

 

 

By:

 /s/: P. Martin Daley

 

By:

 /s/: P. Martin Daley

Title: VP/CFO/Treasurer and Director

 

Title: VP/Treasurer

 

 

 

SIGNATURE RESORTS OF MICHIGAN,
INC.

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

 /s/: P. Martin Daley

 

By:

 /s/: Oran Coffin

Title: VP/Treasurer

 

Title: Vice President

 

 

 

NATIONAL CITY BANK OF INDIANA

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 /s/: Mike Callas

 

By:

 /s/: Eric Eidler

Title: Vice President

 

Title: Senior Vice President

 

 

 

BANK OF THE WEST

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

By:

 /s/: Brett German

 

By:

 /s/: John Weiss

Title: Vice President

 

Title: Vice President

 

 

 

GE COMMERCIAL DISTRIBUTION
FINANCE CORPORATION

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By:

 /s/: Justin Wood

 

By:

 /s/: Steve Sloan

Title: Credit Director

 

Title: Vice President

 

8

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Pricing Schedule

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

LIBOR Margin

 

1.50

 

1.75

 

2.00

 

2.25

 

2.50

 

Prime Margin

 

0

 

0.25

 

0.50

 

0.75

 

1.00

 

Fee Percentage

 

0.25

 

0.25

 

0.375

 

0.375

 

0.50

 

 

For purposes of this Pricing Schedule, the following terms have the following
meanings:

 

“Level I” applies on any day if, on such day, the applicable Leverage Ratio is
less than 1.50:1.

 

“Level II” applies on any day if, on such day, the applicable Leverage Ratio is
equal to or greater than 1.50:1 and less than 2.00:1.

 

“Level III” applies on any day if, on such day, the applicable Leverage Ratio is
equal to or greater than 2.00:1 and less than 2.50:1.

 

“Level IV” applies on any day if, on such day, the applicable Leverage Ratio is
equal to or greater than 2.50:1 and less than 3.00:1.

 

“Level V” applies on any day if, on such day, the applicable Leverage Ratio is
3.00:1 or greater.

 

For purposes of this Pricing Schedule, the Leverage Ratio shall be calculated
once every quarter based on the financial information most recently reported by
Borrowers’ Agent pursuant to Section 8.3 of the Agreement; provided, however,
that the Leverage Ratio shall not be computed on the financial information most
recently reported by Borrowers’ Agent until the later of the first day of the
month after receipt of such information or five Business Days after the receipt
thereof, and if the most recent report required pursuant to Section 8.3 has not
been delivered, or if Administrative Lender reasonably objects to the accuracy
of such report within five Business Days after the receipt thereof, the next
higher Level from the Level then in effect shall apply until such time as the
delinquent report is delivered or Administrative Lender’s objections are
resolved to Administrative Lender’s reasonable satisfaction.  Initially, Level V
shall be the applicable Level.

 

1

--------------------------------------------------------------------------------